           Case 2:21-cv-00026-JHE Document 17 Filed 04/27/21 Page 1 of 7                              FILED
                                                                                             2021 Apr-27 PM 12:57
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  BRADLEY EGENBERG,                                 )
                                                    )
           Plaintiff,                               )
                                                    )
  v.                                                )    Case Number: 2:21-cv-00026-JHE
                                                    )
  MAINSAIL DIGITAL, LLC, et al.,                    )
                                                    )
           Defendants.                              )
                                                    )


                          MEMORANDUM OPINION AND ORDER1

       Plaintiff Bradley Egenberg (“Egenberg”) initiated this action against Defendants Mainsail

Digital, LLC (“Mainsail”) and Douglass Moore (“Moore”) by filing a Complaint in this Court.

(Doc. 1). Egenberg, a minority member of Alliance Injury Group (“AIG”) and Legal Management

Solutions (“LMS”) (collectively, the “Companies”), asserts claims against Mainsail, also a

member of the Companies, and Moore, a third-party, arising out of conduct relating to the two

Companies. (See id.). In response to the Complaint, Defendants collectively filed an Answer and

Counterclaims against Egenberg. (Doc. 5). Count Three of Defendants’ Counterclaims alleges a

tortious interference claim against Egenberg. (Id. at 33). Egenberg moves to dismiss the tortious

interference counterclaim, contending there is no allegation that he is a stranger to the AIG and

LMS contracts with which he allegedly interfered. (Doc. 13). The motion is fully briefed and ripe

for review. (Docs. 13 & 16). Because there are no allegations to support Egenberg being a stranger



       1
        In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 10).


                                                1
          Case 2:21-cv-00026-JHE Document 17 Filed 04/27/21 Page 2 of 7




to the contracts at issue, the motion to dismiss Count Three of the Counterclaim (doc. 13) is

GRANTED.

                                       I. Standard of Review

        Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a short and plain

statement of the claim showing the pleader is entitled to relief.” “[T]he pleading standard Rule 8

announces does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions”

or “a formulaic recitation of the elements of a cause of action” are insufficient. Iqbal, 556 U.S. at

678. (citations and internal quotation marks omitted). “Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.” Id. (citing Twombly, 550 U.S. at

557).

        Rule 12(b)(6), Fed. R. Civ. P., permits dismissal when a complaint fails to state a claim

upon which relief can be granted. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Iqbal, 556 U.S. at 678 (citations and internal quotation marks omitted). A complaint states a

facially plausible claim for relief “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citation

omitted). The complaint must establish “more than a sheer possibility that a defendant has acted

unlawfully.” Id. See also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise

a right to relief above the speculative level.”). Ultimately, this inquiry is a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679.



                                                  2
           Case 2:21-cv-00026-JHE Document 17 Filed 04/27/21 Page 3 of 7




                                    II. Factual Allegations2

       The original lawsuit arises out of activities concerning the Companies, AIG and LMS.

(Doc. 5 at 29, ¶10). Egenberg is a member of both AIG and LMS, holding a 25% interest in each

company. (Id. at ¶¶11, 12 ). Defendant Mainsail3 is also a member and holds the remaining 75%

interest in both AIG and LMS. (Id. at ¶13). As a member, Egenberg, through voting power,

maintains the right to direct and oversee AIG and LMS. (Id. at ¶ 39) (citing ALA. CODE § 10A-

4A-4.07(b)(1)(A)).4

       AIG and LMS held contracts with third-party law firms to perform work in exchange for

consideration. (Doc. 5 at ¶48). The substance of the tortious interference claim is based on the

allegation that “[w]hile a member of AIG and LMS, Egenberg contacted multiple clients and

instructed them to discontinue doing business with AIG and LMS.” (Id. at ¶49). Defendant Moore

is not a member of AIG, LMS, or Mainsail. (Id. at ¶17). There are no further allegations regarding




       2
           “When considering a motion to dismiss, all facts set forth in the complaint ‘are to be
accepted as true and the court limits its consideration to the pleadings and exhibits attached
thereto.’” Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (quoting GSW,
Inc. v. Long Cnty., 999 F.2d 1508, 1510 (11th Cir. 1993)). In other words, the “facts” are taken
directly from the complaint.
         3
           Mainsail has two members, each with 50% interest in the company. (Doc. 5 at ¶15).
         4
           Mainsail and Moore point out that, in his answer to their Counterclaim Complaint,
Egenberg denies he has the right to control or oversee the Companies, he denies he can influence
decisions of the companies, and he denies he can challenge the Companies’ decisions through his
voting power. (Doc. 16 at 7-8). However, at the motion to dismiss stage, all facts in the
complaint are to be accepted as true. See Grossman, 225 F.3d at 1231 (quoting GSW, Inc., 999
F.2d at 1510). Notably, Mainsail and Moore drafted the Counterclaim Complaint in which they
assert Egenberg had such right of control, influence, and challenge through his voting power.
(Doc. 5 at 32, ¶¶39-40).

                                                3
          Case 2:21-cv-00026-JHE Document 17 Filed 04/27/21 Page 4 of 7




the contracts at issue or Egenberg’s actions in the Counterclaim Complaint. (See doc. 5).

                                            III. Analysis

   A. There Are No Allegations that Egenberg is a Stranger to Contractual Relationship.

       To state a claim for intentional interference with a business relationship, the party asserting

the claim must allege, inter alia, “that the [alleged wrongdoer] is a ‘third party,’ i.e., a ‘stranger’

to the contract with which the [individual] allegedly interfered.” Tom's Foods, Inc. v. Carn, 896

So. 2d 443, 454 (Ala.2004) (citation omitted); see White Sands Group, LLC v. PRS II, LLC, 32 So.

3d 5, 14 (Ala. 2009). The alleged wrongdoer is not a stranger to a business or contractual

relationship if he “has any beneficial or economic interest in, or control over, that relationship.”

Tom’s Food Inc., 896 So. 2d at 454 (citation omitted); see also Waddell & Reed, Inc. v. United

Investors Life Ins. Co., 875 So.2d 1143, 1157 (Ala.2003). Egenberg contends the tortious

interference counterclaim must be dismissed because Mainsail and Moore cannot state a claim that

he tortiously interfered with AIG and LMS’s contracts because there are no allegations to support

that Egenberg is not a stranger to those agreements—but, instead, the allegations show he is not a

stranger because they establish he had a financial/economic interest in those contracts as a result

of his membership interest in both AIG and LMS. (Doc. 13 at 2).

       As Egenberg points out (doc. 13 at 5), there are no allegations to support that Egenberg is

a third-party or a stranger to the AIG and LMS’s contractual relationships with which he allegedly

interfered. To the contrary, Mainsail and Moore allege Egenberg is a member of both AIG and

LMS. (See doc. 5 at ¶11, 12). As a member of AIG and LMS, Egenberg would have an economic

interest in AIG and LMS’s contracts. See Mitchell Co., Inc. v. Campus, III, No. 08-0342-KD-C,

2009 WL 3527744, *11 (S.D. Ala. Oct. 23, 2009). (“Moreover, Saint is a managing member of

both LLCs and so has an economic interest in the LLCs' relationships. Thus, under Alabama law



                                                  4
          Case 2:21-cv-00026-JHE Document 17 Filed 04/27/21 Page 5 of 7




neither Saint nor TMC is a stranger to Campus' relationship with the LLCs, which is fatal to

Campus' counterclaim.”).

       Mainsail and Moore argue that, even though Egenberg is a member of AIG and LMS, he

is a stranger to the contractual relationships he is alleged to have interfered with. (Doc. 16 at 3).

Specifically, they argue that Egenberg’s financial interest in AIG and LMS is insufficient to negate

his stranger status as it relates to the specific contractual relationships when he had no right of

control or participating in the contracts at issue. (Id. at 6). They further argue that Egenberg did

not offer any proof that he was not involved in drafting the contracts or that he was responsible for

performing any duties under the contracts, that he brought in the clients that are parties to the

contracts, or that he would express the terms or details of the specific contracts. (Id. at 5). This

argument impermissibly flips the burden from the parties asserting the claim to the party defending

the claim. The burden to state a claim is on Mainsail and Moore, as the parties asserting the tortious

interference claim, to sufficiently allege Egenberg was a stranger to the contractal relationships at

issue. See Parsons, 849 849 So. 2d at 937. Although Mainsail and Moore are correct, that the

court should look at whether there are allegations Egenberg was a stranger to the contractual

relationships at issue and not a stranger to AIG and LMS generally, they fail to point to any

allegations in the counterclaim complaint that show they have alleged that Egenberg is a stranger

to the contractual relationships or contracts at issue.

       As outlined above, the case law plainly states the alleged wrongdoer “is a party in interest

to a relationship if [he] has any beneficial or economic interest in, or control over, that

relationship.” Waddell & Reed, Inc., 875 So. 2d at 1154. (emphasis added). The counterclaim

complaint alleges Egenberg is a 25% member of both AIG and LMS, and the contractual

relationships he allegedly interfered with were between those companies and third-party law firms



                                                   5
          Case 2:21-cv-00026-JHE Document 17 Filed 04/27/21 Page 6 of 7




to perform work in exchange for consideration. (Doc. 5 at ¶¶11, 12, 48). The complaint also

alleges that, as a member, Egenberg, through voting power, maintains the right to direct and

oversee AIG and LMS. (Id. at ¶ 39) (citing ALA. CODE § 10A-4A-4.07(b)(1)(A)). Thus, even

assuming that there could be some type of arrangement where Egenberg’s economic interests were

not impacted by the contracts at issue, Mainsail and Moore have not alleged any such facts in their

counterclaim complaint. Thus, Mainsail and Moore have not alleged Egenberg is a stranger to the

contractual relationships at issue.

   B. Stating an Interference Tort When the Alleged Wrongdoer is Not a “Stranger”

       When the alleged wrongdoer is not a stranger to the contractual relationship, Alabama law

permits a claim of intentional interference with business relationships against an individual officer

or employee with regard to “business or contractual relations to which their corporation or

employer is a party.” Perlman v. Shurett, 567 So. 2d 1296, 1299 (Ala. 1990) (quoting Hickman v.

Winston Cty. Hosp. Bd., 508 So. 2d 237, 241 (Ala. 1987) (Adams, J., concurring)). However, such

an intentional interference claim is only viable where the officer or employee “act[ed] outside their

scope of employment and [acted] with actual malice.” Id. (quoting Hickman, 508 So. 2d at 239).

An action outside the scope of employment is the same as an action outside of the employee’s

scope of authority. McGlathery v. Ala. A&M Univ., 105 So. 3d 437, 447 (Ala. Civ. App. 2012).

And, “in order to show malice[, there must be] a strong showing of a pattern of interference,”

which requires “more than an isolated incident” of actions beyond the scope of the alleged

interferer’s employment. Id. In response to the motion to dismiss, Mainsail and Moore do not

argue for the application of such a tort, and there are no such allegations in their counterclaim

complaint to support such a claim.




                                                 6
           Case 2:21-cv-00026-JHE Document 17 Filed 04/27/21 Page 7 of 7




                                        IV. Conclusion

       For the reasons stated above, the motion to dismiss counterclaim (doc. 13) is GRANTED.5

Mainsail and Moore have not requested, in the alternative or otherwise, to amend their

counterclaim complaint; however, nothing in this memorandum opinion and order is intended to

prevent the parties from amending their pleadings as provided for in the Scheduling Order (doc.

12) and the Federal Rules of Civil Procedure.

       DONE this 27th day of April, 2021.



                                            _______________________________
                                            JOHN H. ENGLAND, III
                                            UNITED STATES MAGISTRATE JUDGE




       5
        Mainsail and Moore request oral argument. (Doc. 16 at 1). Because oral argument
would not be beneficial to the resolution of this motion, the request is denied.

                                                7
